Citation Nr: 1430337	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  He received a Combat Infantryman Badge in recognition of his service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at  a Travel Board hearing.  A complete transcript is of record.

The Board remanded the Veteran's appeal in July 2012 and again in October 2013.  The Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Sleep apnea did not have its clinical onset in service, is not otherwise related to service, and is not due to or aggravated by service-connected PTSD or medications taken to alleviate PTSD symptoms.

2.  Left ear hearing loss did not have its clinical onset during service or within one year of discharge from service; hearing loss has not been shown to be the result of disease or injury incurred during service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in February 2008, April 2008 and July 2008 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records, personnel records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded an audiological examination in May 2008.  Upon review, the Board found the opinion provided in the examination report inadequate and remanded the claim for a new examination which was provided in August 2012. The Veteran was also provided a VA examination for sleep apnea in August 2012 following the July 2012 remand by the Board.  The Board reconsidered the evidence, to include the August 2012 examination reports and found both opinions to be inadequate.  In a remand dated in October 2013, the Board sought addendum opinions.  An addendum opinion as to the etiology of the Veteran's hearing loss was provided in December 2013.  In January 2014, an addendum opinion regarding sleep apnea was provided.  The examiners reviewed the claims file and each provided a rationale for their medical opinion as to the questions asked in the October 2013 remand directives.  The Board finds that the addendum opinions provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claims and are therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.



II.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

III.  Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea is proximately due to his service-connected PTSD.  Specifically, he believes that the medications he takes for his PTSD have impacted his breathing and aggravated his sleep apnea.

A review of the Veteran's service treatment records (STRs) reflects a notation of "Frequent Trouble Sleeping" with a comment that the Veteran "can't sleep" on his May 1971 separation examination.  No sleep studies were performed during service and there is no indication of a sleep apnea diagnosis.

After service, two sleep studies are of record.  The August 1998 study was not diagnostic of sleep apnea.  The November 2004 study led to a diagnosis.  In August 2007, VA granted service-connection for PTSD.  A 100 percent disability rating is currently assigned effective September 26, 2011.  The Veteran's PTSD symptoms include, but are not limited to, insomnia, trouble staying asleep and daytime fatigue.  See April 2007 VA Psychological Examination.  The Veteran takes Prazosin and Temazepam on a daily basis for his PTSD which he says relax his heart and help him sleep.  See April 2012 Hearing Transcript.  

In July 2012, the Board remanded the claim to afford the Veteran a VA examination to obtain a medical opinion as to whether the Veteran's sleep apnea is related to his military service or service-connected PTSD.  In August 2012, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and stated that the condition was less likely than not incurred in or caused by service.  He stated it would be mere speculation to relate the current sleep apnea with the complaint of sleep problems on the May 1971 separation examination report.  The Board found this opinion inadequate as it was not supported by any rationale.  In addition, the examiner did not provide any opinion regarding whether sleep apnea is due to or aggravated by PTSD.  In October 2013, the Board remanded the claim again for an addendum opinion to ensure compliance with the prior remand directives.
In January 2014, the August 2012 VA examiner provided the following addendum opinion:

Sleep apnea is an obstructive process in the upper respiratory syste[m] (nose) or may be related to an elevated diaphragm causing a restrictive process to breathing such as obesity.  Obstructive sleep apnea is mechanical and not drug induced or psychologically induced.

Insomnia or excessive sleepiness can be caused by PTSD or PTSD medications, specifically to include Prazonsin and Temazempam.

In short, the examiner concluded that sleep apnea is not a condition that is secondary to medication or a medication side effect (such as insomnia or daytime sleepiness).  The medical evidence suggests that sleep apnea is not related to or a symptom of the Veteran's PTSD and that the medications he takes to help him sleep and to aid with relaxation did not cause and do not aggravate his sleep apnea. 

Notably, although lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of whether sleep apnea may be caused or aggravated by PTSD or medications that alleviate PTSD symptoms falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is not shown to possess the medical knowledge to attribute sleep apnea to PTSD or the medications he takes for PTSD. While the Veteran has competently and credibly described his symptoms, he is not competent to opine on such a complex medical question as the etiology of his sleep apnea.  As such, the Board accords more probative weight to the opinion of the VA examiner, who, based on his medical knowledge and experience, concluded that the Veteran's sleep apnea is not related to his service-connected PTSD or to PTSD related medications.  Because the evidence is not in relative equipoise, the Board must find that the criteria necessary to establish service connection for sleep apnea on a secondary basis  have not been met.

The also notes that the Veteran has not asserted that his sleep apnea is directly due to active service.  In this regard, sleep apnea was not diagnosed until 2004, approximately 33 years after separation from service. The long period of time that passed between the Veteran's period of service and evidence of a firm diagnosis of sleep apnea weighs against the claim for a direct connection to service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).   In addition, the notation of trouble sleeping in service was not shown to be sleep apnea and may have been due to insomnia caused by anxiety, a symptom of PTSD.  Notably, pursuant to the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, chronic sleep impairment is contemplated and compensated for in the Veteran's 100 percent rating for PTSD.

Because the preponderance of the evidence is against the claim for service connection for sleep apnea, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

IV.  Service Connection for Left Ear Hearing Loss

The Veteran contends his current left ear hearing loss is due to military noise exposure, to include artillery, mortar fire and helicopter noise while serving in Vietnam.  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes) may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).

In this case, the Veteran's service treatment records (STRs) do not document any reports of hearing difficulties or problems.  An audiogram at the time of the Veteran's separation examination in May 1971 did not indicate hearing loss in either ear.

Hearing loss is first mentioned in a post-service VA treatment record in August 2004, over thirty years after separation from service.  The record indicates that after service the Veteran was employed as a truck driver after working as an employee and a concrete company.  See September 2006 VA Treatment Record.  Evidence also indicates he worked in the logging industry and drove a logging truck for approximately 2 years after separation from service.  See April 2007 VA Examination for PTSD; May 2008 VA Audiology Examination; April 2012 Hearing Transcript.  A January 2008 Consultation regarding Hearing loss and Tinnitus indicated civilian noise exposure, to include "construction/heavy equipment."
In May 2008, the Veteran was afforded a VA examination in connection with his claim.  Audiometric findings reflected left ear hearing loss as required under 38 C.F.R. § 3.385.   In the July 2008 rating decision, the RO conceded exposure to noise during military service and granted service connection for tinnitus.  Given the presence of a current hearing loss disability and conceded in-service noise exposure, the remaining question is whether there is a medically sound basis for attributing the current hearing loss to active duty noise exposure.

In July 2012, the Board reviewed the evidence and determined that the opinion provided by the VA examiner in May 2008 was inadequate.  The examiner opined that hearing loss could not be due to in-service noise exposure because the Veteran's hearing was within normal limits upon separation from service.  In the July 2012 remand, the Board explained the precedent that the absence of in-service evidence of a hearing disability is not always fatal to a claim.  See Ledford, 3 Vet. App. at 89. The Board sought an addendum opinion.

In August 2012, the Veteran underwent another VA audiological examination.  The examiner stated that based on a review of the claims file hearing was normal at the time of enlistment and separation and that therefore, the current hearing loss was not caused by or the result of in-service noise exposure.  In October 2013, the Board found that the inadequacy of the May 2008 opinion had not been cured and remanded the claim again.  In the remand instructions, the Board directed the August 2012 VA examiner to discuss medically known or theoretical causes of hearing loss and to describe how hearing loss which results from noise exposure generally presents or develops in most cases.

In December 2013, the examiner reviewed the claims file and determined that the Veteran's "exposure to hazardous noise in civilian life was far greater than his years of hazardous noise in the military."    He indicated that "any noise-induced hearing loss is highly correlated with the intensity of the noise and length of exposure time."  The examiner concluded that it was more likely than not that the hearing loss, if noise-induced, was caused by exposure to hazardous noise in civilian life.  The examiner referenced the Institute of Medicine's 2005 study entitled "Noise & Military Service: Implications for Hearing Loss and Tinnitus" to conclude that "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that "permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."

Here, the examiner was unable to state with certainty that the Veteran's hearing loss was proximately caused by his in-service noise exposure.  Indeed, several possibilities for the cause of the Veteran's hearing loss appear in the record, namely in-service and post-service noise exposure.  In addition, the first mention of hearing loss arises over 30 years after separation from service and, as the VA examiner noted in December 2013, long after the Veteran was no longer exposed to the sounds of combat.  

The Board acknowledges the Veteran's belief that his hearing loss is related to in-service noise exposure and the Board has considered the Veteran's own statements made in support of his claim.  In this regard, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. 428.  The specific issue in this case, however, whether the Veteran has a hearing loss disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377.  The Veteran is competent to testify as to observable symptoms, such as decreased hearing acuity, but his opinion as to the cause of the symptoms cannot be accepted as competent evidence.  Id. 

As there is no medical opinion that raises at least a 50 percent probability that the Veteran's hearing loss is related to service as opposed to some other factor or factors, the Board must find that the third element required for service connection, a causal relationship between the Veteran's hearing loss and service, has not been established.  In addition, the Veteran's hearing loss did not manifest to a degree of 10 percent within one year of separation from service; therefore, service connection cannot be presumed.

Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply and service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

ORDER

Service connection for sleep apnea is denied.

Service connection for left ear hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


